Apareciendo que la transcripción de autos quedó archivada en agosto 30 y se concedió al apelante en septiembre 5, si-guiente una prórroga de 30 días para presentar el alegato, la cual venció en octubre 9, sin que se hubiera, radicado ni solicitado nueva prórroga; que por tal motivo el apelado solicitó en 7 de noviembre, 1922, la desestimación del recurso habiendo entonces en noviembre 20, 1922, el apelante archi-vado el alegato, con una moción tratando de explicar la ra-zón de no haberla presentado antes, el tribunal resolvió de-clarar con lugar la moción del apelado y desestimar la ape-lación.